Let me begin by
congratulating President Insanally of Guyana on his election
to the presidency of the forty-eighth session of the General
Assembly. I feel confident that under his guidance we shall
succeed in strengthening the United Nations and establishing
peace and prosperity.
The number and importance of the challenges facing
the United Nations after its almost 50 years of existence call
for reforms. The number of Members is increasing. Now
that the cold war has ended, the United Nations, and notably
the Security Council, is in a better position than ever to
function as foreseen in the Charter. The peoples of the
world are looking more and more to the United Nations to
solve their conflicts. The United Nations is expected to
bring political stability and economic prosperity to all parts
of the world. The United Nations is expected to play a
leading role in surmounting the poverty gap. It is expected
to secure ecologically sustainable development. The United
Nations is expected to provide development assistance,
Forty-eighth session - 28 September l993 29
environmental assistance and emergency assistance. It is
expected to play a leading role in securing democracy and
respect for human rights, including women’s and children’s
rights. It is expected to bring relief to refugees and
displaced persons. And the United Nations is expected to
prevent the spread of the means of mass destruction.
Reform of the United Nations is necessary to meet
these challenges. Let me concentrate on seven items on the
reform agenda.
First, Denmark attaches particular importance to the
role of the Security Council as stated in the Charter. The
efficiency of the Council in making decisions during the
recent past has raised new expectations as to its ability to
respond to crises.
It is therefore important to ensure that the Council
membership reflects the situation of today. The Government
of Denmark recognizes that the developing countries have a
case for improving their representation. We also recognize
that there are countries with global influence and
responsibilities that may wish to see this acknowledged in
the composition of the Security Council. Those Member
States will, I am sure, also assume a special responsibility
vis-à-vis the activities of the United Nations and, in
particular, to contribute politically, militarily and financially
to the implementation of the Council’s decisions.
As my second point I wish to recall that Denmark has
always participated actively in the peace-keeping operations
of the United Nations. Consequently, it stands ready to
discuss how to strengthen the Organization in the area of
peace-keeping, peacemaking and preventive diplomacy. The
Nordic countries intend to follow this question with
particular interest with a view to putting forward proposals
during this session of the Assembly.
The deployment of a largely Nordic peace-keeping
force in Macedonia is a concrete example of preventive
deployment. In addition, Denmark is setting up a reaction
brigade of 4,500 soldiers. They could be deployed in peace-
keeping, peacemaking and humanitarian United Nations
operations. We are ready to make part of that force
available for the United Nations stand-by force arrangement.
The stand-by force arrangement could be vital in improving
the planning, reducing the lead-time and increasing the
flexibility in the peace-keeping field.
Denmark supports a more active role for the United
Nations in conflict prevention and crisis management. I
welcome the fact that some of the recommendations in "An
Agenda for Peace" in this respect have already been
implemented.
Thirdly, the World Conference on Human Rights in
June this year in Vienna reaffirmed the universal character
of human rights. The conference also focused on the human
rights of women, and rightly so: women’s rights are human
rights.
The General Assembly should decide to establish the
post of high commissioner for human rights, as
recommended by that Conference. We should also take
steps substantially to increase the resources for the United
Nations human rights programme, including the United
Nations Centre for Human Rights.
There are times when the principle of non-interference
in the internal affairs of a Member State must yield to a
decision by the international community to secure respect for
fundamental human rights and freedoms, such as freedom
from hunger and protection from genocide. Furthermore, the
right of the civilian population to receive humanitarian
assistance must also be respected, regardless of national
frontiers.
Denmark fully supports efforts to secure the safety and
protection of United Nations personnel operating in areas of
armed conflict.
Fourthly, we also need a strong United Nations in the
economic and social fields. The United Nations must
respond effectively to the economic and social needs of the
developing countries. There can be no lasting peace and
security unless the growing inequalities are addressed. The
"agenda for development" to be drafted in the coming year
by the Secretary-General will, it is hoped, contribute to
setting the priorities for the United Nations for the twenty-
first century.
By attaining the accepted United Nations targets for
official development assistance - 0.7 per cent of gross
national product and within that 0.15 per cent to the least
developed countries - we would dramatically increase the
volume of support for the developing countries. That would
also clearly demonstrate the world’s commitment to deal
seriously with its economic and social problems.
Fifthly, as is well known, Denmark contributes
substantially to United Nations development activities. Our
contributions must be used to the optimum benefit of
developing countries and not lost in bureaucracy and
inefficiency. We must convince donors that the United
30 General Assembly - Forty-eighth session
Nations and its funds and programmes can serve as efficient
channels for a large part of their development assistance. If
not, other channels will increasingly be used. Member
States must demonstrate their commitment to fundamental
reform - not just window-dressing.
During the past year a compromise solution for
restructuring and revitalizing the United Nations in the
economic and social fields was carefully negotiated, but
finally not agreed upon. The Government of Denmark
deeply regrets this situation. We sincerely hope that it will
be remedied by this session of the General Assembly.
Sixthly, it must be recognized that social peace is as
important as strategic peace. We see the World Summit for
Social Development to be held in Copenhagen in March
1995 as an opportunity to put people at the centre of
development. To us, democratic practices and fair
distribution of resources are closely related to dynamic
economic development.
The Copenhagen Summit and the fourth World
Conference on Women will both mark the fiftieth
anniversary of the United Nations in 1995. The preparations
for the women’s Conference should lead to a substantial
input for the Copenhagen Summit. Likewise, the outcome
of the Copenhagen Summit ought to be a strong message
from the world’s leaders signalling their commitment to
closing the gap between men’s and women’s social and
economic opportunities.
My seventh point concerns the Secretariat. Since he
took office the Secretary-General has carried out a number
of changes in the Secretariat. I commend the Secretary-
General for these changes and assure him of our support in
his efforts to make the Secretariat more efficient.
All efforts should be undertaken to eradicate corruption,
waste and mismanagement in the Secretariat. I welcome the
establishment of the post of Assistant Secretary-General for
Inspections and Investigations. This is the first step towards
the creation of the post of Inspector-General. But such
initiatives cannot of themselves solve the financial crisis of
the United Nations. That requires that Member States pay
their assessed contributions on time and in full. That is one
of the basic requirements for membership of the
Organization.
I fail to understand how Member States, including some
of the permanent members of the Security Council, can call
for United Nations assistance, including in peace-keeping
operations, and then not pay. This leaves the United Nations
unable to perform vital functions. It also leaves troop -
contributors such as Denmark with the problem that the
United Nations does not honour its financial obligations to
us - that is, to repay expenses for Danish United Nations
personnel and equipment.
Let me now turn to a few current problems facing the
world and the United Nations.
In the Middle East we are witnessing a historic
breakthrough. I pay tribute to the Israelis and the
Palestinians for having taken this step towards a
comprehensive, just and lasting solution. I commend
Norway for its role in bringing about this agreement.
I also welcome the fact that Israel and Jordan have
signed an agenda for further negotiations. I hope that
progress will soon be made in the Israeli-Syrian and
Israeli-Lebanese tracks of the peace process.
Ample support, both economic and political, is essential
to keep momentum, and must be provided by the
international community. Denmark, at an early stage,
together with the other Nordic countries, decided to pledge
a substantial amount. We have also demonstrated our
commitment to the developments in the Middle East region
through the European Community, the major donor in this
context.
In contrast, it is with dismay we see the developments
in the former Yugoslavia. The international community
should accept only a solution reached by peaceful means and
negotiations. In this connection, I pay tribute to the tireless
efforts of Lord Owen and Mr. Thorvald Stoltenberg.
The solution to the crises must respect the
independence, sovereignty and territorial integrity of Bosnia
and Herzegovina. We cannot accept a territorial solution
dictated by Serbs and Croats at the expense of the Bosnian
Muslims. It is extremely important now that all parties show
the necessary flexibility in order to arrive at a solution they
all can freely agree to. Such an arrangement must ensure
the protection of human rights and the rights of minorities.
Sanctions will remain in place until conditions for their
lifting have been met. They should not be eased before a
peace agreement in Bosnia and Herzegovina is under faithful
implementation by the Serbian side. Future attempts to
hinder humanitarian aid and the guaranteed free passage of
convoys are unacceptable and will have serious
consequences for relations between the party responsible and
the European Community.
Forty-eighth session - 28 September l993 31
By its resolution 827 (1993), the Security Council
decided to establish the International Tribunal for the
Prosecution of Persons Responsible for Serious Violations of
International Humanitarian Law committed in the Territory
of the Former Yugoslavia since 1991. Denmark strongly
supports this decision.
The conflict in the former Yugoslavia is probably the
most difficult task taken on by the United Nations in its
history. Denmark participates in the United Nations
Protection Force with almost 1,300 peace-keepers and has
made substantive contributions to the European Community
Monitoring Mission. Large numbers of Danes are also
involved in the humanitarian work carried out under the
auspices of the Office of the United Nations High
Commissioner for Refugees. In addition, Denmark has made
large financial contributions to the various international relief
programmes and through Danish non-governmental
organizations.
Responding to the calls for swift and effective
implementation of Security Council resolution 836 (1993) on
safe areas, the Nordic countries have decided to field a joint
Nordic United Nations battalion group of about 1,300 men
to protect the safe areas around Tuzla in Bosnia and
Herzegovina. The force is expected to be ready for
deployment in October. That decision is evidence of the
willingness of the Nordic countries to make their
contribution to resolving the tragic conflict and protect the
civilian population from the horrors of war.
In the African continent, we see both hope and
continued distress, regional conflicts and violations of basic
human rights.
As Mr. Nelson Mandela eloquently told the Special
Committee against Apartheid last Friday, historic advances
towards democracy in South Africa have been achieved. I
welcome his call to lift the economic and diplomatic
sanctions vis-à-vis his country. I also share his view that
this will give added impetus to the process, and strengthen
the forces, of democratic change.
I wish to recall the decision of the European
Community and its member States on 8 June 1993 to adjust
their policy towards South Africa concurrently with
developments towards majority rule and democracy.
Denmark stands ready to support South African efforts
to normalize relations with the United Nations. The United
Nations, for its part, should support South Africa during its
difficult transitional period. An urgent priority should be to
support the first democratic elections. It is essential that
they be free and fair. I can only echo Mr. Mandela’s call
last week to the Security Council to consider how the United
Nations can best support South Africa in this endeavour. It
must be ensured that this last mile on the road to democracy
is successful. Denmark intends to make a substantial
contribution. We will also - once the Transitional Executive
Council has been established - initiate a programme of
transitional assistance to South Africa amounting to
approximately 600 million Danish kroner, or about $100
million.
The level of violence in South Africa remains
unacceptably high; it is the single most serious threat to the
process. We appeal to all parties to make every effort to
stop the violence. The international community should
continue to support such efforts.
In Somalia the situation is still very grave. The
deplorable actions in the form of continued attacks directed
against the United Nations Operation in Somalia forces and
relief and aid personnel cannot be condemned strongly
enough. All parties in the civil strife must understand that
violence does not pay in the long run. We support the
efforts by the United Nations to bring about a negotiated
settlement in Somalia as well as the efforts to relieve the
suffering of the people.
Civil strife and violations of the most basic human
rights have characterized the Sudan for far too long. The
Secretary-General has appointed a Special Envoy
Humanitarian Affairs for the Sudan. Denmark urges all
parties to seek political solutions to the problems of the
country. We fully support the work of the Special Envoy as
well as other steps to redress the prevailing situation,
including the violation of human rights.
Denmark congratulates the people of Cambodia on the
historic and successful elections for a Constituent Assembly
and on that Assembly’s presentation of a new constitution.
The impressively high voter participation and the Constituent
Assembly’s dedication in fulfilling its task constitute a
victory for democracy and for the peace process.
I also wish to thank the Secretary-General, the United
Nations Transitional Authority in Cambodia (UNTAC) and
participating international polling-station officers for their
enormous effort and hard work.
The international community must continue its support
for the peace process and for the reconstruction of
32 General Assembly - Forty-eighth session
Cambodia. I can confirm Denmark’s commitment in that
respect.
This year, 1993, is the International Year of the
World’s Indigenous People. The Government of Denmark
wishes to promote indigenous peoples’ own organizations
with a view to their full participation in political, economic,
social and cultural life. In collaboration with the Home Rule
Government of Greenland, we support all efforts to increase
awareness of the special situation facing indigenous peoples,
including the Inuit of Greenland.
A particular concern of Denmark is that the indigenous
peoples who have been permanent residents of the Arctic for
millenniums are at risk from environmental degradation. On
16 September 1993 the Government of Denmark and the
Home Rule Government of Greenland hosted the second
Ministerial Conference on the Arctic Environment, at Nuuk,
the capital of Greenland. In the Nuuk Declaration, adopted
and signed at that Conference, the eight Arctic countries
recognized the special role of indigenous peoples in
environmental management and in development in the Arctic
and the significance of their knowledge and traditional
practices. The Government of Denmark will establish and
fund a secretariat to promote the indigenous peoples’
effective participation in the Arctic Environmental Protection
Strategy and in the achievement of sustainable development
in the Arctic.
In conclusion, let me state that there is no alternative to
our United Nations. Only the United Nations has the
necessary legitimacy to undertake humanitarian action,
peace-keeping operations, the creation of an international
tribunal, and assistance to suffering peoples around the
world.
At the same time, the need for reforms in the United
Nations is evident. The job facing all of us as Member
States is to agree in concrete terms on such reforms. We
must show that behind the words spoken from this rostrum
lies a will to enable the United Nations to serve the many
functions we the peoples are asking for.
